 Case 5:19-cv-00516-GLS-TWD Document 19 Filed 06/05/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
SCOTT HALLMAN,
                                                     5:19-cv-516
                       Plaintiff,                    (GLS/TWD)

                 v.

OFFICE OF PERSONNEL
MANAGEMENT,

                   Defendant.
________________________________

                           SUMMARY ORDER

     Plaintiff Scott Hallman commenced this action against defendant

Office of Personnel Management (OPM), alleging a single claim related to

a denial of coverage under a federal employee health benefits (FEHB)

plan. (Compl., Dkt. No. 1.) Pending is OPM’s pre-answer motion to

dismiss the complaint. (Dkt. No. 14.) For the reasons explained below, the

motion is granted and the complaint is conditionally dismissed with leave to

amend.

     Consistent with the standard of review, the brief facts are drawn from

Hallman’s complaint and presented in the light most favorable to him.

Hallman’s claim for coverage of medical treatment, rendered in 2015, was

denied by his FEHB plan as “not . . . medically necessary.” (Compl. ¶¶ 7,
 Case 5:19-cv-00516-GLS-TWD Document 19 Filed 06/05/20 Page 2 of 8




10, 11.) As was his right, Hallman appealed that denial to OPM. (Id.

¶¶ 14-15.) OPM affirmed the plan’s denial of coverage in “a backdated

letter dated April 25, 2017, mailed on February 25, 2019 and not received

by [Hallman] until March 1, 2019.” (Id. ¶ 16.)

      OPM now seeks dismissal under three headings in its memorandum

of law: (1) failure to properly state the applicable jurisdiction; (2) the

complaint is time-barred; and (3) there has been no waiver of sovereign

immunity. (Dkt. No. 14, Attach. 1 at 6-10.)

A.    Timeliness

      The standard of review under Fed. R. Civ. P. 12(b)(6) 1 is well settled

and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

      In support of its motion, OPM has submitted three exhibits: its


       1
         OPM moved for dismissal under both Rule 12(b)(1) and 12(b)(6). (Dkt. No. 14.) The
court’s analysis of the statute of limitations argument is governed by Rule 12(b)(6) because:

              Where the dates in a complaint show that an action is barred by a
              statute of limitations, a defendant may raise the affirmative defense
              in a pre-answer motion to dismiss. Such a motion is properly
              treated as a Rule 12(b)(6) motion to dismiss for failure to state a
              claim upon which relief can be granted rather than a Rule 12(b)(1)
              motion to dismiss for lack of jurisdiction over the subject matter.

Ghartey v. St. John’s Queens Hosp., 869 F.2d 160, 162 (2d Cir. 1989) (citations omitted).

                                               2
 Case 5:19-cv-00516-GLS-TWD Document 19 Filed 06/05/20 Page 3 of 8




determination letter, the declaration of Renata Fries, and a medical review

analysis report. (Dkt. No. 14, Attach. 2.) While the determination letter, ( id.

at 6), which is referenced in the complaint, (Compl. ¶ 16), is properly before

the court, the declaration of Fries, (Dkt. No. 14, Attach. 2 at 2-4), and the

medical review analysis report, (id. at 8), are not, see Sira v. Morton, 380

F.3d 57, 67 (2d Cir. 2004); Kramer v. Time Warner Inc., 937 F.2d 767, 773

(2d Cir. 1991). Those exhibits must be excluded from the court’s

consideration because they are not integral to the complaint, incorporated

by reference, or matters of which the court may take judicial notice. See

Fed. R. Civ. P. 12(d). And OPM makes no argument that they are properly

considered by the court insofar as the Rule 12(b)(6) branch of its motion is

concerned.

      Turning to the merits of OPM’s statute of limitations argument, it

asserts that this action was untimely brought because Hallman did not

bring suit until April 30, 2019 for medical treatment rendered in 2015, in

contravention of 5 C.F.R. § 890.107(d)(2). (Dkt. No. 14, Attach. 1 at 6-8.)

Hallman contends that, because he did not receive the determination letter

from OPM until March 1, 2019, he did not exhaust his administrative

remedies and, therefore, was foreclosed from bringing suit within the time

                                       3
 Case 5:19-cv-00516-GLS-TWD Document 19 Filed 06/05/20 Page 4 of 8




restraints of § 890.107(d)(2). (Dkt. No. 15, Attach. 2 at 3-5.) The motion

must be denied in this regard.

      “A covered individual may seek judicial review of OPM’s final action

on the denial of a health benefits claim.” 5 C.F.R. § 890.107(c) (emphasis

added). Section 890.107(d) imposes certain limitations on judicial review

including that an action “[m]ay not be brought prior to exhaustion of the

administrative remedies provided in § 890.105” and “[m]ay not be brought

later than December 31 of the 3rd year after the year in which the care or

service was provided.”

      Scant caselaw exists analyzing the relevant regulations. The

parties — understandably — fail to cite authority to support their central

contentions: in OPM’s case, for the proposition that “even if . . . OPM

failed to send a copy of its final decision letter until on or about March 1,

2019, . . . this fact would be completely irrelevant [because t]he only

relevant issue . . . is whether [Hallman] filed suit” within the time provided

by 5 C.F.R. § 890.107(d)(2), (Dkt. No. 14, Attach. 1 at 7-8) 2; and, for


      2
          OPM also argues:

               Assuming arguendo that plaintiff did not receive a letter from OPM
               on or before the regulatory deadline, which would have been on or
               about June 1, 2017, it was incumbent on him to contact OPM to
               inquire as to the status of his appeal. However, plaintiff does not

                                               4
Case 5:19-cv-00516-GLS-TWD Document 19 Filed 06/05/20 Page 5 of 8




Hallman, the notion that, because he did not receive the determination

letter until March 1, 2019, he did not exhaust administrative remedies and,

the timing limitation must, therefore, be excused, (Dkt. No. 15, Attach. 2 at

3-4).

        The court sees the issues differently than the parties. First there is

the question of the proper record on this motion to dismiss for

untimeliness, which has already been clarified above. Summary judgment

is the proper procedural mechanism to facilitate review of the full

compliment of exhibits and declarations. Second, the regulatory scheme

does not contemplate OPM failing to make a final determination or provide

a notification of the status of the appeal process within ninety days. See 5

C.F.R. § 890.105(e)(4). Next, only a “final action” by OPM may be

reviewed by a court of law. See Id. § 890.107(c). While it appears that

Hallman did all he could to exhaust by timely appealing to OPM, if his

allegations about his receipt of the determination letter are true, and they

must be accepted as such for the purposes of a Rule 12(b)(6) motion, he

was unable to bring suit within the limitations period because it had


               claim that he did so.

(Dkt. No. 14, Attach. 2 at 8.) This assertion is likewise supported by no authority.

                                                5
Case 5:19-cv-00516-GLS-TWD Document 19 Filed 06/05/20 Page 6 of 8




already lapsed when the letter was received by him. For all of these

reasons, OPM’s motion is denied with respect to the statute of limitations

issue. Notably, the denial of the motion does not mean that the action

was timely commenced; indeed, the court concludes only that, on the

record and briefing now before it, dismissal is not warranted.

B.     Other Arguments

       Beyond its statute of limitations argument, OPM intimates that

dismissal is required because Hallman “fail[ed] to properly plead that this

action arises under the Federal Employees Health Benefits Act . . . [and]

that the district court has subject matter jurisdiction pursuant to 5 U.S.C.

§ 8912 and 28 U.S.C. § 1331,” 3 (Dkt. No. 14, Attach. 1 at 6), and, more

squarely, asserts that, because the relief requested — money

damages — is unavailable, the complaint must be dismissed, (id. at 8-10).

Hallman expresses his willingness to amend if the court deems it

necessary insofar as OPM’s subject matter jurisdiction contention is

concerned, and argues that “[t]o the extent that this Court considers

dismissal of [his] money damages claim, [the claim] seeking coverage


       3
         OPM makes no conclusion about this supposed shortcoming. In other words, it stops
short of arguing that dismissal is required, and fails to cite any authority in support of its
assertion.

                                              6
Case 5:19-cv-00516-GLS-TWD Document 19 Filed 06/05/20 Page 7 of 8




should not be dismissed.” (Dkt. No. 15, Attach. 2 at 3.)

      The court is unaware of any specific requirement that a plaintiff in a

case such as this must identify it as arising under the Federal Employees

Health Benefits Act or that it is premised on federal question jurisdiction.

OPM offers no authority for its position and, indeed, does not even

specifically request dismissal. (Dkt. No. 14, Attach. 1 at 6.) As such, the

court declines to dismiss on that basis.

      As for the relief sought by Hallman, OPM is correct that the recovery

in this case “shall be limited to a court order directing OPM to require the

carrier to pay the amount of benefits in dispute.” 5 C.F.R. § 890.107(c).

The complaint does not seek appropriate relief. (Compl. at 4.)

Accordingly, dismissal is warranted. However, Hallman may amend his

complaint within fourteen days of the date of this Summary Order to

remedy this shortcoming. If he fails to do so, the Clerk will enter judgment

dismissing the complaint without further order.

      Accordingly, it is hereby

      ORDERED that OPM’s motion to dismiss (Dkt. No. 14) is

GRANTED; and it is further

      ORDERED that Hallman may file an amended complaint within

                                      7
Case 5:19-cv-00516-GLS-TWD Document 19 Filed 06/05/20 Page 8 of 8




fourteen (14) days of the date of this Summary Order to rectify the

deficiencies identified above; and it is further

      ORDERED that, if Hallman fails to file an amended complaint within

the time set forth above, the complaint (Dkt. No. 1) shall be DISMISSED,

and the Clerk shall enter judgment without further order of the court; and it

is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

June 5, 2020
Albany, New York




                                       8
